Citation Nr: 0201171	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-05 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  A December 1986 rating decision denied the veteran's 
claim for service connection for right ankle disability, 
including arthritis.  He was notified of that determination 
but did not appeal.

2.  Additional evidence submitted since the December 1986 
rating decision is new but not material.  The evidence, when 
viewed with the other evidence on file, does not bear 
directly or substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1986 rating decision denying a claim for 
service connection for right ankle disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claim for service connection for right ankle disability, 
including arthritis.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the VCAA does not 
require remand of this claim.  This is true because, as 
regards the new duty to assist provisions, the VCAA 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ".  38 U.S.C.A. § 5103A (West 
Supp. 2001).  The provisions of the VCAA's implementing 
regulations make it clear that the new requirements under the 
amended regulations are only applicable to claims to reopen a 
finally decided claim filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Such is not the case 
here.

Regardless, the Board finds that VA has already fulfilled the 
notice requirements of the VCAA.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).  The veteran was 
notified in a February 2001 letter and in the June 2001 
statement of the case of the information necessary to 
substantiate his claim and the pertinent law and regulations.  

Specifically, the veteran has been advised of the laws and 
regulations pertaining to new and material evidence as 
regards his right ankle disability claim.  Under these 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends, in substance, that his present right 
ankle disabilities, including arthritis, were caused by the 
sprained ankle he suffered while in service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991& Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Establishing service connection 
for a particular disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.309 (2001).  

Service connection for right ankle disability, including 
arthritis, was previously denied by the RO in December 1986.  
The veteran was notified of the rating decision and he did 
not appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2001).

Therefore, the December 1986 rating decision is final and new 
and material evidence is required to reopen the claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the December 1986 decision 
included service medical records which showed the veteran 
suffered a sprained ankle, or, more specifically, a "strain, 
lateral collateral ligament of right ankle" in August 1950.  
The veteran was also afforded a VA examination in October 
1986.  The medical report showed the veteran stated he was 
being treating for rheumatoid arthritis but the VA 
examination revealed "the function of the ankle appears 
good" and was essentially normal.  Further, the medical 
evidence showed the right ankle had normal range of motion 
and good stability.  The veteran was also afforded an x-ray 
of his right ankle in October 1986.  

The present claim for benefits was initiated in August 1999 
when the veteran filed a written request to reopen his claim 
for service connection for his right ankle disorders.  
Evidence which has been received since the time of the 
December 1986 denial includes a copy of a September 1986 
letter from a private physician received by the RO in 
November 2000 in which the physician states the veteran 
presented to him a history of two and a half year of joint 
problems following an automobile accident.  The letter also 
states the examination found "definite synovitis and 
synovial disease with heat, swelling and tenderness of 
multiple joints, including... his ankles...."  The physician 
also stated in the September 1986 letter that "the remainder 
of his history was really noncontributory."  The physician 
does not link any of the veteran's diagnosed disorders to the 
veteran's service, or to within the one-year presumptive 
period for arthritis, in his September 1986 letter.  Also 
submitted are the veteran's private physician treatment 
records from August 1986 to July 1999.  These records 
include, but are not limited to, treatment for arthritis, 
diabetes and hypertension.  The medical evidence does not 
reveal specific treatment for his right ankle, nor does it 
state any medical diagnosis linking any right ankle disorder 
to his service, or arthritis to within one year of service.  
The veteran has also submitted an August 1998 consultation 
report from another private physician.  The consultation 
report reveals the examination was primarily confined to the 
uninary tract and no mention is made of the right ankle.

While the private physician letter, treatment records, and 
consultation report listed above are new, they are not 
"material" evidence such that review of the former denial 
must be undertaken.  38 C.F.R. § 3.156(a) (2001).  This is 
because the above evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The consultation report does not mention the 
right ankle, the September 1986 private physician letter does 
not link any of the veteran's diagnosed disorders to the 
veteran's service, or to within the one year presumptive 
period for arthritis, nor do the submitted treatment records 
reflect any medical diagnosis linking any right ankle 
disability to his service, or arthritis to within one year of 
service.  See 38 C.F.R. §§ 3.303(a)(d), 3.309 (2001).  
Additionally, while the veteran's private physician treatment 
records from August 1986 to July 1999 mention his continued 
treatment for arthritis, medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based on new and material 
evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to December 1986 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for right ankle disability, including arthritis.  
38 C.F.R. § 3.156(a) (2001).

ORDER

New and material evidence was has not been submitted to 
reopen a claim for service connection for right ankle 
disability, and the benefits sought on appeal remain denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

